Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11642993, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The parent application does not provide support for a processor.  Accordingly, all claims are examined with an effective filing date of 6/12/2008.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 5 is objected to because of the following informalities:  “prothesis” in line one of the claim should be “prosthesis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because claim 5 does not require the IMU in all cases, in instances where the IMU was not selected, claim 8 does not further limit claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, “such as walking speed and surface terrain” is unclear.  Are walking speed and surface terrain being positively recited? 
Further, claim limitation “control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No description is present in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hansen (2010/0185301A1).  

In regard to claim 5, Hansen discloses an artificial ankle-foot device for an orthosis, prothesis or exoskeleton, comprising:
a) a first member 1 and a second member 3 that are connected for movement relative to one another and thereby define an ankle joint (fig 1, see pivot 105); 
b) an ankle actuator 103 linked between the first 1 and second members 3 (see fig 1), the actuator including i) a motor [0030: may be a motor], ii) a transmission [0089], and iii) a series spring (springs 104, in parallel therefore act in series; fig 1), iv) wherein the transmission is non-backdriveable [0089: some of the listed clutches are non-backdrivable (for example one-way clutch)]
c) at least one of i) a joint position sensor [0134: rotational sensor] ii) a motor position sensor, and iii) an inertial measurement unit (IMU); 
d) a processor [0136] communicatively linked to the ankle actuator 103 and the at least one sensor (rotational sensor) [0136], the processor configured to receive sensory information from the at least one sensor, wherein the processor controls the ankle joint spring equilibrium position during the swing phase of a gait cycle to improve ankle-foot device function during the subsequent stance phase. [0134; 0136: controls the equilibrium position by unlocking the ankle so that the neutralizing springs may bring the ankle back to neutral for swing phase.  When the ankle is locked the tension on the springs will be altered as shown in fig 1, 3A-B]  In regard to claim 10, Hansen discloses the claim limitations as discussed in the rejection of claim 5, and further discloses the first member 1 is a composite [0010] foot (see fig 1) and the second member 3 attaches to the springs (fig 1) and the springs are housed within the second member 3 (as shown in fig 9, the arms 3 extend over the rest of the foot and therefore the springs are at least partially housed within 3 where they are attached.  (see fig 9a-13b). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen (2010/0185301A1) in view of  Herr (2006/0249315A1).

In regard to claim 6, Hansen meets the claim limitations as discussed in the rejection of claim 5, and further teaches the microprocessor can comprise a software program which provides control means [0087] but does not teach the spring position is adapted to environmental conditions.  Herr teaches the processor (fig 50) adapts the ankle joint spring equilibrium position to environmental conditions such as walking speed and surface terrain [0059: equilibrium positon set to an angle by a motor and locked with a clutch; adaptive stiffness control with respect to walking speed].  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Herr’s control means for different walking conditions with Hansen’s invention to adapt to various walking speeds [0059].

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen (2010/0185301A1) in view of  Herr (2007/0162152A1).

In regard to claim 7, Hansen meets the claim limitations as discussed in the rejection of claim 5, and further teaches once the ankle joint spring equilibrium position has been adjusted during the swing phase, the motor turns off to conserve power- supply energy (to conserve power supply is intended use and by turning off the motor power is conserved by not adjusting the ankle) during the subsequent stance period.  Hansen teaches that the motor turns on to unlock the ankle joint after toe off (after toe off is swing phase) [0136; 0146]  While the motor clearly isn’t able to be operating when the ankle joint is locked, Hansen remains silent to if the motor is turned off when not in use.  Herr teaches turning the motor off when not in use [0125: motors can be turned off during stance].  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to turn off the motors during stance to conserve power [0125].

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen (20100185301A1) in view of Tanenhaus (2007/0032951A1).

In regard to claim 8, Hansen meets the claim limitations as discussed in the rejection of claim 5, but does not teach the accelerations measured using the IMU subtract the acceleration component of gravity.  Tanenhaus the use of an IMU and teaches accelerations measured using the IMU are integrated with the processor after subtracting the acceleration component of gravity to estimate linear position of the ankle device.  [0086: position is obtained by subtracting of the effect of gravity from the measured acceleration]  It would have been obvious to one of ordinary skill in the art of sensors to use Tanenhaus’ algorithm and IMU in the invention of Hansen because the IMU and algorithm is functionally equivalent to the rotational sensor since both indicate a position and particularly because the sensor of Tanenhaus improves accuracy by reducing inherent errors [0086].  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time of the instant invention.  MPEP 2144.06II

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art Hansen (20100185301A1) in view of Tanenhaus (2007/0032951A1) and further in view of Herr(2007/0162152A1) and in view of Kaltenborn (2009/0204230A1) does not teach that an estimated linear position taken by subtracting the acceleration component of gravity from accelerations is used to detect ramp ascent and descent patterns and based on these gait patterns the processor adjusts the ankle spring equilibrium position to improve ankle function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774